Amount of the single insured bond which each investment company would have provided and maintained had each such company had not been named as an insured under the present joint insured bond: Company Assets Minimum Amount of Bond Advisors’ Inner Circle Fund 11,005,815,512 2,500,000 CNI Charter Funds 6,648,275,649 2,500,000 The Advisors’ Inner Circle Fund II 3,038,808,883 1,900,000 Bishop Street Funds 665,593,844 900,000 Causeway Capital Management Trust 1,394,103,267 1,250,000 Oak Associates 346,875487 750,000 SEI Asset Allocation Trust 1,778,252,256 1,500,000 SEI Daily Income Trust 12,526,219,648 2,500,000 SEI Institutional International Trust 3,244,398,523 1,900,000 SEI Institutional Investments Trust 21,770,035,455 2,500,000 SEI Institutional Managed Trust 12,364,853,849 2,500,000 SEI Investments Distribution Co. 0 0 SEI Investments Global Funds Services 0 0 SEI Investments Management Corp. 0 0 SEI Liquid Asset Trust 1,560,344,790 1,500,000 SEI Tax Exempt Trust 4,561,430,290 2,500,000 The Arbitrage Fund 257,332,608 750,000 SEI Opportunity Fund, L.P. 54,140,469 400,000 SEI Structured Credit LP 78,691,733 450,000 SEI Alpha Strategy Portfolios LP 735,950,414 900,000
